department of the treasury internal_revenue_service washington d c mar tax_exempt_and_government_entities_division qe tt ce rat uniform issue list legend taxpayer a plan b account c financial_institution d amount amount dear this is in response to your request dated date as supplemented by correspondence dated date and date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the requested ruling taxpayer a represents that she received a total_distribution from plan b in the form of a check equal to amount taxpayer a asserts that the failure to accomplish a rollover of amount a portion of total_distribution amount within the 60-day period described in sec_402 of the code was due to her reliance on her spouse and misinformed belief that she had until the end of the taxable_year in which to complete the rollover taxpayer a participated in plan b an esop that was maintained by her employer and qualified under sec_401 of the code taxpayer a and her spouse jointly owned account c a non-ira account maintained by financial_institution d on date taxpayer a retired and requested a lump sum distribution from plan b on date taxpayer a deposited amount union account that she jointly owned with her spouse intending to roll over amount into an ira that would be established with financial_institution d taxpayer a and her spouse transferred amount to account c on date while leaving the remaining portion of amount in their credit_union account in late august or early september of taxpayer a’s spouse contacted their income_tax preparer regarding rolling over amount into an ira at that time taxpayer a and her spouse learned that they had missed the rollover period which was days into a credit taxpayer a represents and the documentation shows that amount has been retained in account c since the date of deposit into account c on date based on the above facts and representations taxpayer a requests a waiver of the 60-day rollover requirement under sec_402 of the code with respect to the distribution of amount from plan b with respect to your ruling requests sec_401 of the code provides the qualification rules applicable to retirement plans set up by employers exclusively to benefit their employees and their beneficiaries sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees' trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a qualified employees trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph the preceding sentence does not apply to the distribution to the extent that such portion is transferred to an eligible_retirement_plan described in sec_402 and ii sec_402 of the code provides generally that sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made -- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee sec_402 of the code provides that the transfer of an amount equal to any portion of the proceeds from the sale of property received in the distribution shall be treated as the transfer of property received in the distribution sec_402 of the code provides that the excess of the fair_market_value of property on sale over its fair_market_value on distribution shall be treated as property received in the distribution sec_402 of the code provides that no gain_or_loss shall be recognized on any sale described in subparagraph a to the extent that an amount equal to the proceeds is transferred pursuant to paragraph sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a support her assertion that the failure to accomplish a rollover of amount a portion of total_distribution amount within the 60-day period described in sec_402 of the code was due to her reliance on her spouse and her misinformed belief that she had until the end of the taxable_year in which to complete the rollover therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount provided all other requirements of sec_402 except the 60-day requirement will be met with respect to the contribution of amount to an ira amount will be considered a rollover_contribution within the meaning of sec_402 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 ion yours carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter ce
